Case 2:18-cv-09439-JAK-AS Document 71 Filed 03/14/19 Page 1 of 6 Page ID #:786




  11 JARLATH M. CURRAN, II (State     (State Bar
                                             Bar No. 239352)
      jmc@severson.com
      inlc(D,severson.corn
  2 IEREMY
      JEREMY T.       K^TZ (State Bar No. 267361)
                  T . KATZ                   261361)
      jtk@severson.com
      itk@.severson.corn
      "SEVERSON
  3Ja SEVERSON & WERSON  WERSON
      A Professional Corporation
                        Corporation
            Atriurn
  4 The Atrium
      19100
       19100 Von Karman Avenue, Suite  Suite 700
                                             700
  5 Irvine,    Cali lolnia 92612
       Irvine, California  92612
      Telephone:     (949) 442-7110
      Telephon e: (949)    442-7 | l0
  6 Facsimile:     (949) 442-7118
      Facsì mile : (949)  442-1 | 1 8

  7 MARY KATE SULLIVAN SULLIVAN (State Bar     No. 180203)
                                           Bar No. 180203)
     mks@severson.com
     rnkslDseverson.com
  88 SEVERSON
     SEVtsRSON & WERSON WERSON
     A Professional
        Professional Corporation
                       Corrcoration
  9 One Embarcadero Center, Suite  Suite 2600
                                         2600
     San Francisco,               94lll
          Francisco, California 94111
 10 Telephone: (415)
 10               (4 I 5) 398-3344
                          398-3344
     Facsimile:  (4 I 5) 956-0439
     Facsìmile: (415)    956-0439
 11
 11
     Attorneys  for Resp
     Attornevs for   Resnondent
                           ondent
 t2
 12  OCWEN
     OCWEÑ     LOAN
               LOAN      SENVICINC,
                         SERVICING,      LLC
                                        LLC
 13
 13                                        STATES DISTRICT COURT
                                    UNITED STATES

 l4
 14             CBNTRAL DISTRICT OF
                CENTRAL             CALIFORNIA — WESTERN
                                 OF CALIFORNIA           DIVISIOI{
                                                 WBSTBRN DIVISION
                                                                   -
 15 SPENCER, MELBA JEAN, a civilian
 15                                                             Case No. 2:18-cv-09439
                                                                         2:18-cv-09439 JAK (ASx)
    invoking due process,
                 process,                                       Hon. John A. Kronstadt
 16
 16                                                             Ctrm.
                                                                Ctrm. 10B
                                                                       108—  First Street
                                                                           - First
                Petitioner,
                Petitioner,
 tl
 17                                                                        SERVICE OF
                                                                      OF SERVICE
                                                                PROOF OF
                                                                                  DATBD
                                                                         ORDBR DATED
                                                                COURT'S ORDER
                  VS.
                  vs.
 18
 18                                                             MARCFI 14,
                                                                MARCH  14,2019
                                                                           2019 [DKT
                                                                                IDKT 69]
                                                                                     691
    ADVANCE
    ADVANCE, MORTGAGE CORPORATION
                             CORPORATION
 19
 19 AMCO   SERVICE
           SERVICE    CORPORATION
                       CORPORATION                              Action Filed:
                                                                Action Filed: November  6,2018
                                                                               November 6, 2018
                               LLC
                    SERVICING LLC
    OCWEN LOAN SERVICING                                              Date: None Set
                                                                Trial Date:         Set
 20 DUKE PARTNERS II, LLC LLC
        CIIANDRA
    SAM CHANDRA
 21 LAW OFFICE
         OF'F'ICb, OF      CHANDRA, APC
                   OF' SAM CHANDRA, APC
    WESTERN
    WESTE,RN PROGRESSIVE, LLC
 22 OLIVIA REYES
             REYES
    DOES 1I through 10,
                     10,
 23
                Respondents.
 24
 25
 26
 27
 21
 28
      55000.2179/14788676.1
      55000.2 I 79l I 47ti8676. I                        1
                                      pRootr OF
                                      PROOF  oF SERVICE
                                                sERVlcE OF couRl-'s ORDER
                                                        oF COURT'S  ORDER DATED MARCII 14,
                                                                          DATED MARCH      2019 [DKT
                                                                                        14.2019  IDKT 69]
                                                                                                      691
Case 2:18-cv-09439-JAK-AS Document 71 Filed 03/14/19 Page 2 of 6 Page ID #:787




  11                  March 14,
                   On March     2019, the Court
                            14,2019,      Court issued
                                                issued an Order (Dkt.
                                                       an Order (Dkt. 69)
                                                                      69) taking under
  2 submission
    subrnission the pending motions to dismiss, taking OFF CALENDAR the hearing
  3J on those motions
              rnotions to dismiss,  granting in part
                          disrniss, granting         Defendants' joint request to continue
                                                part Defendants'                  continue
  4 the Scheduling
        Scheduling Conference,            CALENDAR the Scheduling Conference
                   Conference, taking OFF CALENDAR

                              I 8, 2019, and requiring
  55 previously set for March 18,            requiring Defendants'            give
                                                       Defendants' counsel to give
  6 telephonic and
               and email notice of that Order.
  71               On March 14, 2019, at 4:17 p.m., Defendant
                            14,2019,                Defendant Ocwen's counsel called the
  88 telephone
     teleplrone number that Plaintiff had identified
                                          identified in Dkt. 32 and
                                                                and left a voicemail giving

  9 notice of the March 14,      Order (Dkt.
                            2019 Order
                        14,2019        (Dkt. 69)
                                             69) and itscontents.
                                                 andits            Later on
                                                         contents. Later    March 14,
                                                                         on March 14,

 10 2019,
 10 2019, at 4:26 p.m., Ocwen's
                        Ocwen's counsel
                                counsel sent
                                        sent an
                                             an email
                                                email to
                                                      to the
                                                         the email
                                                             email address
                                                                   address that that
                                                                                that

 11                                attaching a copy of the Couft's
 11 Plaintiff disclosed in Dkt. 32 attaching               Court's Order
                                                                   Order dated March 14,
                                                                         dated March 14,

 12 2019 (Dkt. 69).
 I2 2019       69). AAcopy
                       copyof
                            ofthat
                               that email
                                     email is
                                            is attached hereto as Exhibit A.
                                               attached hereto            A.
 13
 13                Accordingly, Defendant Ocwen
                                          Ocwen and
                                                and its counsel have has complied with the

 T4 Court's
 14         March14,
    Court's March    2019 Order
                  14,2019 Order and provided notice
                                and provided notice to Plaintiff, as
                                                    to Plaintiff, as ordered. Dkt. 69.
                                                                     ordered. Dkt. 69.

 15
 15

           March 14,
 16 DATED: March
 16              14,2019
                     2019                        SEVERSON
                                                 SEVERSON & WERSON
                                                 A Professional Corporation
                                                                Corporation
 t7
 17
 18
 18

 19
 19                                              BY:
                                                 By:        /s/ Jeremy T.
                                                                       T Katz
                                                                          Katz
 20                                                               Jeremy T.   Katz
                                                                          T . Katz

 21
                                                 Attorneys for Respondent OCWEN LOAN
                                                                          OCWEN LOAN
 22                                              SERVICING,
                                                 SERVICING, LLC
 23
 24
 25
 26
 27
 28
       55000.2179/      4788676.1l
       550(X) 2 I 79' 1t.171J8676.                     1
                                     PROOF OF SERVICE
                                              SERVICE OF COURT'S
                                                         COURT'S ORDER
                                                                 ORDER DATED MARCH 14,
                                                                       DATED MARCH  14,2019
                                                                                       2019 [DKT
                                                                                             IDKT 69]
                                                                                                  rr9]
Case 2:18-cv-09439-JAK-AS Document 71 Filed 03/14/19 Page 3 of 6 Page ID #:788




         EXHIBIT A
      Case 2:18-cv-09439-JAK-AS Document 71 Filed 03/14/19 Page 4 of 6 Page ID #:789


       T. Katz
Jeremy T.
Jeremy    Katz

From:
From:                                      Jeremy T.T. Katz
                                                       Katz
Sent:
Sent:                                                  March 14,
                                           Thursday, March         20194:26
                                                               14, 2019  4'.26 PM
                                                                                PM
To:
To:                                         'melbaspencer3 56@gmail.com'
                                           'melbaspencer356@gmail.com'
Cc:
Cc:                                         'Elaine Yang';
                                           'Elaine  Yang', Susan P. Vanderburgh
                                                                     Vanderburgh
Subject:
Subject:                                   Spencer, Melba
                                                      Melba Jean v. Advance                      al. --Email
                                                                       Advance Mortgage Corp. et al.          Notice re:
                                                                                                        Email Notice re: Court's
                                            3/14/79 Order
                                           3/14/19          (Dkt. 69)
                                                     Order (Dkt.   69)
Attachments:
Attachments:                                         0069 -- order
                                           Spencer 0069      order taking
                                                                    taking MTD
                                                                             MTD under submission       vacating Scheduling
                                                                                       submission and vacating   Scheduling
                                           Conference.pdf



              Melba Jean,
Dear Spencer, Melba


Further to my
Further                  at 4:I7
              voicemail aT
           my voicemail     4:17 p.m.
                                 p.m.today,
                                      today, attached          find a copy
                                             attached please find     copy of Dkt. No. 69-the
                                                                              Dkt. No.  69—the Court's
                                                                                               Court's 3/1,4/1.9
                                                                                                       3/14/19
ORDER   RE HEARING
oRDER RE HEARTNG    ON  MOTTONS TO D|SM|SS
                        MOTIONS     TO DISMISS    (DKTS.
                                                 (DKTS.  13, L6, L9) AND REQUEST TO FILE UNTIMELY
                                                         13, 16, 19) AND REQUEST   TO  FILE UNTIMELY
OPPOSITION  (DKT. 52);
OPPOSITION (DKT.  s2);REQUEST  TO CONTINUE
                       REQUEST TO CONTINUE RULE 16(8)/26(F) SCHEDULING
                                           RULE 16(B)/26(F)  SCHEDULING CONFERENCE (DKT. s9),
                                                                        coNFERENCE (DKT. 59),
which in
which              part provides
      in pertinent part               the Court:
                        provides that the Court:
   •  .             pending motions
                the pending
          took the                    todismiss
                             motions to           (Dkts. 13,
                                         dismiss (Dkts.              and related briefing
                                                                 19) and
                                                             1,6,19)
                                                         L3, 16,                 briefing in
                                                                                          in the
                                                                                             the above-entitled
                             under submission;
                      action under submission;
      .
      •                       the March
                      vacated the  March 18, 2019 hearing
                                         1"8,201,9            the motions
                                                   hearing on the         to dismiss
                                                                  motions to             clarified that
                                                                             dismiss and clarified      "no appearance is
                                                                                                   that "no             is
                                on March
                      necessary on March 18,
                                         1"8,20L9";
                                             2019";
      •o              grâr'rted in
                      granted       part Defendants'
                                 in part              jointrequest
                                         Defendants' joint          (Dkt. 59)
                                                            request(Dkt.   59)to
                                                                              to continue  theRule
                                                                                 continue the        16(b)/26(f)Schedule
                                                                                               Rule 16(b)/26(f) Schedule
                      Conference;
      •¡                    theScheduling
                      took the                       "OFFCALENDAR"
                                          Conference"OFF
                                SchedulingConference     CALENDAR" and   clarifiedthat
                                                                    andclarified    that"a
                                                                                         "arevised  deadline for
                                                                                            revised deadline for the
                                 of aa Joint Rule
                      submission of
                      submission                  16(B)/Rule 26(f)
                                             Rule 16(B)/Rule       Reportwill
                                                             26(f) Report willbe  setininthe
                                                                               beset      the order
                                                                                              order ruling on the
                                                                                                    ruling on     Motions";
                                                                                                              the Motions";
                      and
      r
      •               r€Quired Defendants'
                      required             counsel to
                               Defendants' counsel     promptly provide
                                                    to promptly  provide telephonic
                                                                         telephonic and  email notice
                                                                                    and email           toPlaintiff
                                                                                                notice to  Plaintiff of the
                      information in
                                  in the Order.


A copy
A      of the
  copy of             March 14,
          the Court's March                (Dkt.69)
                                2019 Order (Dkt.
                            1,4,201,9            69) is attached to this email.
                                                     is attached         email

NOTICE IS
NOTICE  IS HEREBY
           HEREBY GIVEN.
                  GIVEN.


                                          T. Katz
                                   Jeremy T.
                                   Jeremy
 u**zt
      "{t
            irerson
              *.t:5tir3            Associate
                                   Associate
                                   The Atrium, 19100    Von Karman
                                                 19100 Von  Karman Ave.Ave.
      '\n,/*1-Ë{.}rl
            n,¿   7
                  i1.              Suite
                                   Suite 700  Irvine, CA
                                         700 Irvine,  CA 92612
                                   Main: (949)
                                   Main:  (949) 442-7L1.0            (949) 225-7942
                                                            Direct: (949)
                                                 442-7110 Direct:           225-7942
                                   Email: jtk@severson.com
                                   Email:                       www.severson.com
                                           jtk@severson.com www.severson.com




                                                                          1
Case 2:18-cv-09439-JAK-AS Document 71 Filed 03/14/19 Page 5 of 6 Page ID #:790




  11                             CERTIFICATB OF
                                 CERTIFICATE           SERVICE
                                                   OF SERVICE
                        Spencer v.
                                 v. Advance  Mortgage Corporation,
                                    Atlvance Mortgage    Corporation, et
                                                                       et al.
                                                                           al.
  2
                                                District of
                                        Central District
         United States District Court, Central               California -- Western
                                                          of California    Western Division
                                                                                   Division
  3aJ                                No. 2:18-cv-09439 JAK(ASx)
                               Case No.                   JAK(ASx)
  4        At the time of service,
                           service , I was over 18                         pafty to this
                                                18 years of age and not a party
     action. IIam
  55 action.    amemployed
                   employed inin the
                                  the County of Orange, State
                                      County of                                My business
                                                         State of California. My   business
     address is      Atrium, 19100
              is The Atrium,  19100 Von Karman Avenue, Suite 700, Irvine, CA    CA 92612.
                                                                                     92612.
  6
           On March
                 March 14, 2019, I served true copies of the following document:
                       14,2019,                                          document:
  71
  8                 PROOF OF   SERVICB OF
                            OF SERVICE    COURT'S ORDER
                                       OF COURT'S ORDER DATED MARCH 14,
                                                        DATBD MARCH 14,
                    2019
                    2019 [DKT
                         IDKT 69]
                              691
  9
        on the interested         in this action as
               interested parties in                follows:
                                                 as follows:
 10
 10

 11
 11                                   SEE ATTACHED SERVICE
                                      SBE ATTACHED SBRVICB LIST
 12
 12                MAIL:I Ienclosed
               BY MAIL:       enclosedthethedocument
                                              documentin  inaasealed
                                                               sealed envelope
                                                                        envelope or
                                                                                  or package
                                                                                     package
        addressed to the persons at
                                  at the addresses                    Service List and placed the
                                          addresses listed in the Service
 13
 13
                                                 following our
        envelope for collection and mailing, following        our ordinary
                                                                   ordinary business   practices. II am
                                                                             business practices.     am
 t4
 14     readily familiar with Severson
                              Severson &  & Werson's practice for collecting and       processing
                                                                                   and processing

 15
        correspondence       mailing. On
        correspondence for mailing.    On thethesame
                                                 same day
                                                        day that
                                                             that the
                                                                   the correspondence
                                                                       correspondence isis placed   for
                                                                                           placed for
 15
        collection and mailing, it is
                                   is deposited
                                      deposited in in the ordinary
                                                          ordinary course of business with the
 I6
 16     United States
                States Postal Service,
                              Service, in
                                        in aa sealed
                                              sealed envelope                   fully prepaid.
                                                      envelope with postage fully     prepaid.
 17
 T7            BY
               BY CM/ECF NOTICE OF               ELECTRONIC FILING:
                                            OF ELECTRONIC          FILING:I Ielectronically
                                                                                  electronically filed
                                                                                                  frled
 18
 18     the document with the Clerk
                                 Clerk of
                                        of the
                                            the Court                 CM/ECF system.
                                                 Courl by using the CM/ECF      system.
        Participants in the case who are
                                       are registered
                                             registered CM/ECF
                                                         CM/ECF users will be served
                                                                                  served by the
 19
 19     CM/ECF
        CM/ECF system.
                  system. Participants
                            Parlicipants inin the
                                               thecase  who are
                                                   case who  are not
                                                                 not registered   CM/ECF users
                                                                      registered CM/ECF            will
                                                                                            users will
 20     be served
           served by mail
                      rnail or
                            or by other
                                  other means
                                         lneans permitted            coutt rules.
                                                  perrnitted by the court

 21        I declare under penalty of perjury under the laws of the United States of
 22                                           correct. II declare
    America that the foregoing is true and correct.                that II am
                                                          declare that      am employed   in the
                                                                                employed in
    office of
           of aa member
                 member of the
                           the bar
                               bar of
                                   of this
                                      this Court
                                           Court atat whose
                                                      whose direction
                                                              direction thethe service
                                                                               service was
                                                                                       was made.
                                                                                            made.
 23
                        March 14,
           Executed on March       2019, at
                                14,2019,      Irvine, California.
                                           at Irvine,  California
 24
 25
 26
                                                                usan P. Vanderburgh
 27
 21

 28
        55000.2179/14788676.1
        5 5000 2 I 19i I 418861 6.t

                                                                                CIRTIFÌCA'I I' OF
                                                                                CERTIFICATE    Oì: SERVICE
                                                                                                   Sì'I{VIC'ì-
Case 2:18-cv-09439-JAK-AS Document 71 Filed 03/14/19 Page 6 of 6 Page ID #:791




  I                                    SERVICE LIST
                       Spencer v.
                                v. Advance  Mortgage Corporation,
                                   Advcutce Mortgage   Corporation, et
                                                                     et al.
                                                                         al.
  2
                                              District of
                                      Central District
        United States District Court, Central              California -- Western
                                                        of California    Western Division
                                                                                 Division
  3J                          Case No. 2:18-cv-09439 JAK(ASx)
                                                        JAK(ASx)
  4
     VIA MAIL                                    Petitioner,
                                                 Petitioner, In Pro Se
  55 Melba Jean Spencer     (Address on
                    Spencer (Address
     complaint)
     cornplaint)
  6
     11111
     1 11 1 1 Jefferson Blvd.
  7l Culver City,
               City, CA 90230
                         90230
  88 VIA CM/ECF NOTICE OF                     Attorneys for Defendants
  9 ELECTRONIC FILING                         Duke Partners
                                                     Paftners II, LLC; Olivia Reyes;
                                                                              Reyes;
     Seth P. Cox, Esq.                        Sam Chandra dba Law Office
                                                                       Office of
                                                                              of Sam
                                                                                 Sam
 10
 10 Julie A. Choi, Esq.                       Chandra, APC
 l1 Elaine Yang, Esq.
 11
     WEDGEWOOD
     WEDGEWOOD                                scox@wedgewood-inc.com;
                                               scox@wedgewood-inc. com;
 12
 12 Office of the General Counsel
                          Counsel             jchoi@wedgewood-inc.com;
                                              j choi@wedgewood-inc.com;
 13 2015
 13                               Suite 100
     2015 Manhattan Beach Blvd., Suite  100 aguisinger@wedgewood-inc.com;
                                               aguisinger@wedgewood-inc. com;
     Redondo Beach, CA CA90218
                         90278                eyang@wedgewood-inc.com;
                                               ey ang@wedgewoo d-inc. com ;
 14
 14                                           dmarcus@wedgewood-inc.com
                                               dmarcus@wedgewood-inc. com
 15
 t5
 16
 16

 1l
 17
 18
 18

 19
 t9
 20
 2l
 21
 22
 23
 24
 25
 26
 27
 28
       55000.2179,,
       -s5000.2 r 79, 4783676.1
                      t 4733676. r

                                                                         CERTIFICATE OF
                                                                                     OF SERVICE
                                                                                        Sl-RVlCL.
